EXHIBIT 10.4


EXECUTION VERSION

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT
THIS MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT (“Agreement”) is entered into on
this 10th day of March, 2016, but effective as of the Effective Time (as defined
below), by and among LAPORTE BANCORP, INC., a Maryland corporation (“LPB”),
LAPORTE SAVINGS BANK, an Indiana state chartered savings bank and wholly‑owned
subsidiary of LPB (“LPSB”), and PATRICK W. COLLINS, the current Senior Vice
President/Mortgage Warehouse Lending of LPSB (the “Executive”) (hereinafter
collectively referred to as the “Parties”). HORIZON BANCORP (“Horizon”), a bank
holding company under the Bank Holding Company Act of 1956, as amended, and
HORIZON BANK, NATIONAL ASSOCIATION, (“Horizon Bank”), a wholly‑owned national
banking association subsidiary of Horizon, are Parties for the limited purposes
described herein.
RECITALS
WHEREAS, LPSB and the Executive entered into a certain Employment Agreement
dated January 1, 2015 (the “Employment Agreement”); and
WHEREAS, pursuant to that certain Agreement and Plan of Merger dated March 10,
2016, by and between LPB and Horizon (the “Merger Agreement”), LPB shall be
merged with and into Horizon (the “Merger”) effective as of the date and time
provided in the Merger Agreement (the “Effective Time”); and
WHEREAS, LPSB will be merged into Horizon Bank at the Effective Time or shortly
thereafter; and
WHEREAS, as a condition to the Merger, the parties have agreed to the
termination of the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
TERMS AND CONDITIONS
1.Termination of Employment Agreement. The Parties hereby agree that the
Employment Agreement, and Executive’s employment with LPB and LPSB, shall
terminate and all of the Executive’s rights to compensation, payments and/or
benefits under the Employment Agreement shall cease (except: (i) any vested
benefits to which the Executive is entitled under any tax-qualified retirement
plan sponsored by LPB or LPSB that is designed to satisfy the requirements of
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) any accrued, but unpaid salary and/or paid time off or vacation pay; (iii)
any vested or unvested stock options, restricted stock or similar equity awards;
(iv) any payments under the Executive’s Supplemental Executive Retirement
Agreement dated December 28, 2010, (v) any payments or benefits not covered by
the Employment Agreement; or (vi) under Section 2 of this Agreement), effective
as of the Effective Time. Notwithstanding the foregoing, the Executive hereby
acknowledges and agrees that the Amount (as defined below) to be paid to the
Executive hereunder is in lieu of any severance benefits that would otherwise be
available to the Executive under any severance pay policy or practice of LPB or
its subsidiaries or affiliates, or Horizon Bank or its subsidiaries or
affiliates, in


--------------------------------------------------------------------------------

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT    PAGE 1
    

--------------------------------------------------------------------------------



the event that the Executive’s employment with either LPB, LPSB, or any of their
subsidiaries or affiliates, terminates for any reason.
2.Consideration. Contingent upon the Executive’s execution of this Agreement,
the Merger becoming effective, and the Executive’s execution and delivery of the
Release on or before the 8th day preceding the closing date of the Merger, LPB
and/or LPSB will provide to the Executive the following consideration, and the
Executive will make the following acknowledgements regarding such consideration:
(a)Subject to Section 4, as partial consideration for the Executive to enter
into this Agreement and the Release (as defined in Section 13 below), LPB or
LPSB shall pay to the Executive an amount equal to $350,000 (the “Amount”), less
any withholdings for applicable taxes required by law. Subject to the foregoing,
LPB or LPSB shall pay the Amount to the Executive in a lump sum at the Effective
Time.
(b)The Executive hereby acknowledges and agrees that: (i) the Amount is a sum
which is equivalent to the sum to which the Executive would otherwise be
entitled under the Employment Agreement in the event of a qualifying termination
of the Executive’s employment after a Change of Control (as defined in such
Employment Agreement); (ii) without executing this Agreement, the Executive
would not be entitled to receive the Amount; and (iii) except as provided in
this Agreement, the Executive is not entitled to receive any further
compensation, payments and/or employee benefits under the Employment Agreement,
except as otherwise set forth herein.
3.Governing Law and Waiver of Jury Trial. To the extent subject to Section 409A
of the Code, this Agreement will be administered to comply with the provisions
thereof and the regulations thereunder. To the extent not inconsistent with the
previous sentence, this Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without reference to the
choice of law principles or rules thereof. EACH OF THE PARTIES WAIVES ANY RIGHTS
THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN ANY PROCEEDING
INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW.
4.Limitation of Benefit. Notwithstanding anything to the contrary in this
Agreement, if there are payments to the Executive under this Agreement, the
Employment Agreement or any other agreement, plan or arrangement which
constitute “parachute payments,” as defined in Section 280G of the Code, then
the payments made to the Executive under all such agreements, plans or
arrangements shall be limited to One Dollar ($1.00) less than the amount which
would cause the payments to the Executive (including payments to the Executive
which are not included in this Agreement) to be subject to the excise tax
imposed by Section 4999 of the Code. The calculations shall be done in
accordance with the Merger Agreement.
5.Return of Property. The Executive agrees that, (a) at a date no later than the
Executive’s last date of employment, Executive will return to LPB and/or LPSB
(or Horizon as successor by merger) all equipment, documents, memoranda,
records, files, notes, diskettes, copies, credit cards, keys, computers,
computer file passwords, and any other materials and property of LPB and LPSB
(or Horizon as successor by merger); and (b) that the Executive will not make
any


--------------------------------------------------------------------------------

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------



copies of the foregoing materials unless otherwise itemized in writing and
provided to LPB (or Horizon as successor by merger) for approval.
6.Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of LPB and LPSB and their respective successors and assigns. This
Agreement may be assigned, without the prior consent of the Executive, to a
successor of LPB or LPSB (and the Executive hereby consents to the assignment of
the covenants under this Agreement to a purchaser of all or substantially all of
the stock of LPB or LPSB, by merger or otherwise) and, upon the Executive’s
death, this Agreement shall terminate except to the extent any payments remain
due to the Executive in which case the payments shall inure to the benefit of
and be enforceable by the Executive’s executors, administrators,
representatives, heirs, distributees, devisees, and legatees, and all amounts
payable hereunder shall be paid to Executive’s beneficiary(ies), and if there is
not a valid beneficiary election, the amounts shall be paid to the estate of the
Executive.
7.Entire Agreement. This Agreement comprises the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all earlier
agreements (whether oral or written) relating to the subject matter hereof.
8.Waiver; Amendment. No provision or obligation of this Agreement may be waived
or discharged unless such waiver or discharge is agreed to in writing and signed
by the parties to be bound. The waiver by any Party hereto of a breach of or
noncompliance with any provision of this Agreement shall not operate or be
construed as a continuing waiver or a waiver of any other or subsequent breach
or noncompliance hereunder. Except as expressly provided otherwise herein, this
Agreement may be amended, modified or supplemented only by a written agreement
executed by parties to be bound thereto.
9.Severability. All provisions of this Agreement are severable from one another,
and the unenforceability or invalidity of any provision of this Agreement shall
not affect the validity or enforceability of the remaining provisions of this
Agreement; provided, however, that should any judicial body interpreting this
Agreement deem any provision to be unreasonably broad in time, territory, scope
or otherwise, the parties intend for the judicial body, to the greatest extent
possible, to reduce the breadth of the provision to the maximum legally
allowable parameters rather than deeming such provision totally unenforceable or
invalid.
10.Further Assurances. Each of the Parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged and
delivered at any time and from time to time upon the request of any other
Parties hereto, all such further acts, documents and instruments as may be
reasonably required to affect any of the transactions contemplated by this
Agreement.
11.Notice. Any notice, request, instruction, or other document to be given
hereunder to any Party shall be in writing and delivered by hand, registered or
certified United States mail, return receipt requested, or other form of
receipted delivery, with all expenses of delivery prepaid, as follows:




--------------------------------------------------------------------------------

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT    PAGE 3

--------------------------------------------------------------------------------



If to the Executive:
 
If to LPB or LPSB:
 
 
 
 
 
Patrick W. Collins
 
LaPorte Bancorp, Inc.
1304 Lakeside Street
 
710 Indiana Avenue
La Porte, IN 46350
 
La Porte, IN 46350
 
 
 
Attn:
Lee A. Brady,
 
 
 
 
Chief Executive Officer
 
 
 
 
 
If to Horizon or Horizon Bank:
 
 
 
 
 
 
 
 
Horizon Bancorp
 
 
 
515 Franklin Street
 
 
 
Michigan City, IN 46360
 
 
 
Attn:
Craig M. Dwight,
 
 
 
 
CEO and Chairman
 
 
 

or to such other address as any of the Parties hereto may have furnished to the
others in writing in accordance with the preceding.
12.Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation, construction, or
enforcement of this Agreement.
13.Release. For and in consideration of the foregoing covenants and promises
made by LPB and LPSB, and the performance of such covenants and promises, the
sufficiency of which is hereby acknowledged, the Executive agrees to release the
parties and persons named in the Release (as defined below) from any and all
causes of action that the Executive has or may have against them before the
effective date of the Release, other than a breach of this Agreement. The
Executive shall execute a separate Release Agreement substantially in the form
attached hereto as Appendix A (the “Release”). The signing of this Agreement and
the payment of the Amount is not an admission of fault or potential liability on
the part of any of the Released Parties (as defined in the Release). This
Agreement is entered into in an effort to provide the Executive with certain
accommodations and to end the Parties’ employment relationship on an amicable
basis. THE EXECUTIVE’S RIGHT TO BENEFITS HEREUNDER SHALL BE CONTINGENT ON THE
SIGNING, FILING AND NOT REVOKING THE RELEASE WITHIN THE PERIODS REQUIRED BY LAW
AND AS PROVIDED IN THE RELEASE.
14.Review and Consultation. The Parties hereby acknowledge and agree that each
(a) has read this Agreement in its entirety prior to executing it, (b)
understands the provisions and effects of this Agreement, (c) has consulted with
such attorneys, accountants, and financial and other advisors as he has deemed
appropriate in connection with their respective execution of this Agreement, and
(d) has executed this Agreement voluntarily.
[Signature Page Follows]




--------------------------------------------------------------------------------

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT    PAGE 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Mutual Termination of
Employment Agreement as of the day and year first above written.








/s/ Patrick W. Collins                
Patrick W. Collins






LAPORTE BANCORP, INC.
LAPORTE SAVINGS BANK





By: /s/ Michele M. Thompson        By: /s/ Michele M. Thompson            


Its: President and Chief Financial Officer        Its: President and Chief
Financial Officer    






For the limited purposes of acknowledging its consent to LPB and LPSB entering
into this Agreement and those certain other benefits to inure to them under this
Agreement and the Release:


HORIZON BANCORP
HORIZON BANK, NATIONAL ASSOCIATION





By: /s/ Craig M. Dwight        By: /s/ Craig M. Dwight                


Its: Chairman and Chief Executive Officer        Its: Chairman and Chief
Executive Officer    






--------------------------------------------------------------------------------

SIGNATURE PAGE TO MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------




APPENDIX A
RELEASE AGREEMENT
FOR VALUABLE CONSIDERATION, including the payment to PATRICK W. COLLINS (the
“Executive”) of certain amounts and benefits, the Executive hereby executes this
Release Agreement (“Agreement”) in favor of LAPORTE BANCORP, INC., a Maryland
corporation (“LPB”), LAPORTE SAVINGS BANK, an Indiana state chartered savings
bank (“LPSB”), HORIZON BANCORP (“Horizon”), HORIZON BANK, N.A. (“Horizon Bank”)
and each such entities’ successors, assigns (including all subsidiaries and
affiliates), employees, officers, insurers, trustees, shareholders, agents,
directors, owners, and attorneys (collectively the “Released Parties”) as set
forth herein.
1.Executive hereby RELEASES AND FOREVER DISCHARGES the Released Parties from any
and all claims, demands, liabilities, actions, or causes of action which
Executive had, has, or may have on account of, arising out of, or related to
Executive’s employment with LPSB and/or LPB or the termination of Executive’s
employment, or the compensation or benefits payable in connection with that
employment, including, without limitation, any claim, demand, action or cause of
action including money damages and claims for attorneys’ fees, based on but not
limited to: (a) The Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), 29 U.S.C. § 621 et seq.; (b) The Americans with Disabilities Act of
1990, as amended (“ADA”), 42 U.S.C. § 12101 et seq.; (c) The Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; (d) The Family and Medical Leave
Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq.; (e) The Civil Rights Act of
1866, as amended, 42 U.S.C. § 1981; (f) The Employee Retirement Income Security
Act (“ERISA”), 29 U.S.C. § 1001 et seq.; (g) Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000(e) et seq.; (h) The Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq.; (i) The Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq.; (j) The Indiana Civil Rights Law,
Ind. Code § 22-9-1-1 et seq.; (k) Any wage law including, without limitation,
the Indiana Wage Payment and Wage Claims Acts, Ind. Code §§ 22-2-5-2, 22-2-2-4,
22-2-5-9, 22-2-9-1 et seq.; (l) The Indiana Family Military leave law; (m) any
existing or potential entitlement under any company program, policy, or plan,
including wages, bonuses, overtime, shift premiums, or paid leave; (n) any
existing or potential agreement, contract, representation, procedure, or
statement (whether any of the foregoing are express or implied, oral or
written); and (o) claims arising under any other federal, state and local fair
employment practices law, disability benefits law, workers’ compensation law,
and any other employee or labor relations statute, executive order, law or
ordinance, and any duty or other employment-related obligation; claims arising
from any other type of statute, executive order, law or ordinance; claims
arising from contract or public policy, as well as tort, tortious cause of
conduct, breach of implied covenant of good faith and fair dealing, breach of
contract, intentional infliction of emotional distress, negligence,
discrimination, harassment, and retaliation; together with all claims for
monetary and equitable relief, punitive and compensatory relief and attorneys’
fees and costs; except this Agreement does not waive or apply to the Executive’s
right to receive: (i) any vested benefits to which the Executive is entitled
under any tax-qualified retirement plan sponsored by LPB or LPSB that is
designed to satisfy the requirements of Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”); (ii) any accrued, but unpaid salary
and/or paid time off or vacation pay; (iii) any vested or unvested stock
options, restricted


--------------------------------------------------------------------------------

APPENDIX A TO MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------




stock or similar equity awards; (iv) any payments under the Executive’s
Supplemental Executive Retirement Agreement dated December 28, 2010, (v) any
payments or benefits not covered by the Executive’s Employment Agreement dated
January 1, 2015; (vi) rights to continued insurance coverage under COBRA; or
(vii) under Section 2 of that certain Mutual Termination of Employment Agreement
dated March 10, 2016.
This Section and this Agreement shall not operate to waive or bar any claim or
right which ‑‑ by express and unequivocal terms of law ‑‑ may not under any
circumstances be waived or barred. In addition, this Agreement is not intended
to operate as a waiver of any retirement or pension benefits that are vested,
the eligibility and entitlement to which shall be governed by the terms of the
applicable plan. Moreover, this Agreement shall not operate to waive rights or
claims under the ADEA if those rights or claims arise after the date Executive
signs this Agreement, nor preclude Executive from challenging the validity of
the Agreement under the ADEA.
2.Executive agrees that Executive will never sue or file a lawsuit against the
Released Parties, including, without limitation, any lawsuit concerning or in
any way related to Executive’s employment, the termination of, compensation or
benefits payable in connection with that employment, or any other interaction or
relationship with the Released Parties which may have occurred prior to the
effective date of this Agreement. Should Executive violate any aspect of this
Section, Executive agrees that any suit shall be null and void, and must be
summarily dismissed or withdrawn. Executive also agrees that if a claim or
charge of any kind should be raised, brought, or filed in Executive’s name or on
his behalf, Executive waives any right to, and agrees not to take, any resulting
award. This Section and this Agreement shall not operate to waive or bar any
claim which – by express and unequivocal terms of law – may not under any
circumstances be waived or barred including any challenge to the validity to
this Agreement under the ADEA or otherwise enforcing this Agreement.
3.This Agreement is made and entered into solely for the purpose of terminating
Executive’s employment with LPSB/LPB on an amicable and certain basis and does
not in any way constitute, and shall not be construed to constitute, an
admission of liability of any sort on the part of any of the parties.
4.Executive recognizes and agrees that all non-public information, documents,
and records relating to the business of LPSB or LPB (if any) and their
affiliates (the “Confidential Information”) and all other information and
property of LPSB or LPB (if any) and their affiliates, whether or not
constituting Confidential Information, which are obtained, received or created
by the Executive is and shall remain the sole and exclusive property of LPSB or
LPB, shall be held by the Executive subject to the custody and control of LPSB
or LPB, and shall be delivered and surrendered by the Executive to LPSB or LPB
immediately upon termination of the Executive’s employment.
5.Executive agrees and promises that the Executive will not at any time,
directly or indirectly, disclose or use, on the Executive’s own behalf or on
behalf of any third party, any Confidential Information of LPSB or LPB or any of
their affiliates.


--------------------------------------------------------------------------------

APPENDIX A TO MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------




6.Executive promises and agrees that the Executive (a) will not make any legally
impermissible statements or representations that disparage, demean, or impugn
the Released Parties, including, without limitation, any legally impermissible
statements impugning the personal or professional character of any director,
officer, or employee of the Released Parties, nor will Executive encourage or
assist others to make any such statements or representations; and (b) Executive
will not directly or indirectly seek to cause any person or organization to
discontinue or limit their current relationship with the Released Parties.
Executive agrees that the terms and requirements in this Section are reasonably
necessary to protect the legitimate business interests of the Released Parties.
The Released Parties promise and agree that the Released Parties (a) will not
make any legally impermissible statements or representations that disparage,
demean, or impugn the Executive, including, without limitation, any legally
impermissible statements impugning the personal or professional character of the
Executive, nor will the Released Parties encourage or assist others to make any
such statements or representations; and (b) Released Parties will not directly
or indirectly seek to cause any person or organization to discontinue or limit
their current relationship with the Executive, unless such relationship violates
any other agreement between the Executive and any of the Released Parties. The
Released Parties agree that the terms and requirements in this Section are
reasonably necessary to protect the legitimate business interests of the
Executive.
7.Each of the agreements and promises contained in this Agreement shall be
binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, agents, and successors in interest to each of the parties.
8.Executive agrees that Executive will: (i) cooperate and make himself
reasonably available to Horizon personnel in the event Executive’s assistance is
needed to locate, understand, or clarify work previously performed by Executive
or other work-related issues relating to Executive’s employment, and (ii)
cooperate, assist, and make himself reasonably available to Horizon’s personnel
on an as-needed basis in order to respond to, defend, or address any complaint
or claim filed, or any issue raised, by any person or entity that does/did
business with LPB and/or LPSB (or any of their subsidiaries) in any way. The
Released Parties will strive to keep the need for future assistance to a
minimum, and will reimburse Executive for reasonable out‑of‑pocket expenses
incurred as a result of Executive’s assistance, unless such remuneration would
be prohibited under existing law.
9.This Agreement represents the entire agreement between the parties and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter of this Agreement.
10.Each provision and covenant of this Agreement is severable. If any court or
other governmental body of competent jurisdiction shall conclude that any
provision or individual covenant of this Agreement is invalid or unenforceable,
such provision or individual covenant shall be deemed ineffective to the extent
of such unenforceability without invalidating the remaining provisions and
covenants of this Agreement.
11.This Agreement shall be interpreted in accordance with the laws of the State
of Indiana without regard to conflict of law principles.


--------------------------------------------------------------------------------

APPENDIX A TO MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------




12.Executive expressly agrees and acknowledges as follows: (23) that Executive
understands the terms and conditions of this Agreement; (23) that Executive has
knowingly and voluntarily entered into this Agreement; (23) that Executive has
been and is hereby advised in writing to consult an attorney in connection with
reviewing and entering into this Agreement; (4) Executive received this
Agreement and the attached Memorandum Regarding Termination Package containing
age/job title information (“the Memorandum”) on ____________, ___ 2016; (5)
Executive has been given a period of forty-five (45) days within which to
consider this Agreement and the enclosed Memorandum, which allows Executive to
make a knowing, voluntary, and fully informed choice about whether to sign this
Agreement; (6) Executive has had the opportunity to ask questions and/or seek
clarification regarding the information contained in the Memorandum; (7)
Executive is fully aware of Executive’s rights and has carefully read and fully
understands all provisions of this Agreement before signing and has signed the
Agreement free of duress and/or coercion; and (8) that this Agreement, when
signed by the Executive, and upon the expiration of the revocation period
described in Section 13, shall be legally binding upon the parties, as well as
upon their heirs, assigns, executors, administrators, agents, and successors in
interest.
13.Executive may revoke this Agreement by giving written notice to the CEO of
Horizon of such revocation at any time prior to 7 days following the date this
Agreement is signed by Executive, and this Agreement shall not become effective
or enforceable until the end of such seven day revocation period.
IN WITNESS WHEREFORE, intending to be legally bound to each and all of the terms
of this Release Agreement, the Executive hereby executes this Agreement this
____ day of ____________________, 2016.


“Executive”




                            
Patrick W. Collins


--------------------------------------------------------------------------------

APPENDIX A TO MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT